Robinson, J.
(dissenting). This is an action under § 5168, Compiled Laws. It is in effect that the shareholders of a banking corporation shall be individually responsible, equally and ratably, and not one for another, for debts of the bank to the extent of the amount of his stock therein at par value, and such individual liability shall continue for one year after any transfer of the stock. The stock in question was duly transferred, and the transfer duly entered on the books of the bank *93on January 22, 1913, and this action was commenced on the 11th day of October, 1915, — two years and nine months after the transfer of the stock. Now as more than one year had elapsed when the action was commenced, the liability had ceased to exist.
But if the defendant were liable under a proceeding and evidence, it is absolutely certain that his liability does not appear from any facts ■stated in the complaint, the findings of fact, or the evidence. There are no facts stated showing any debt or liability against the bank. True, it is stated that in a proceeding to which Johnson was not a party, in a suit by the attorney general against the bank, commenced April 28, 1913, the plaintiff was appointed a receiver of the bank; that he caused notice to be given to the creditors of the bank to present their claims for allowance by the court; that the court made an order allowing claims to the sum of $12,546.65 and also $295.46. And the court directed the receiver to pay a dividend of 50 per cent on the fact of the claims allowed, and made an order allowing the receiver $4,000 and the attorney $1,500. Thus, the court virtually turned over to the receiver and his attorney the total assets of the bank. Then, on June 13, 1916, on application of the receiver, the court made an order levying an assessment of 100 per cent on the par value of the stock, and defendant has refused to pay the same. Wherefore the complaint demands judgment against the defendant for the par value of his stock, $1,000, with interest at 6 per cent from June 13, 1916, the date of the assessment, less a small dividend allowed him. And such is the judgment.
On the trial of the action the plaintiff put in evidence the application for an assessment and the allowance of fees to the receiver and attorney and claims against the bank. To this counsel for defendant objected because defendant was no party to the receivership proceeding and was in no way bound by it. No other evidence was offered, only copy of a letter from the plaintiff’s attorney to Johnson, and another letter to Hosick from the attorney. The letters are quite immaterial. The complaint in this action, the evidence, the findings of the court, and the judgment, are all based upon a false assumption that defendant is bound by the suit to which he was not a party, — the suit by the attorney general against the bank. In an action against the bank on any claim for which a stockholder is liable, he may be made a party, *94and then be is bound by tbe proceedings. Comp. Laws, §§ 7995-8000. If a stockholder is not made a party, of course be is a stranger to tbe proceeding and be is not bound by it. It were very strange indeed if tbe court might go on and bind a person not a party to an action by tbe allowance of $5,500 for receivership and attorney fees.
In judicial proceedings tbe law of tbe land requires a bearing before condemnation. “That a man is entitled to some notice before be can be deprived of bis property is an axiom of law to which no citation of authorities would give additional weight.” Roller v. Holly, 176 U. S. 398-409, 44 L. ed. 520-524, 20 Sup. Ct. Rep. 410; Pennoyer v. Neff, 95 U. S. 714, 24 L. ed. 565.
Tbe statute, § 5168, merely declares that each stockholder of a bank shall be liable equally and ratably for tbe debts of bis bank to tbe par value of bis stock and that such liability shall continue for one year after the transfer of the stoclc. Hence, an action to recover such liability must be commenced during its continuance and not after the lapse of one year. This action was not commenced until after tbe lapse of two years and nine months and tbe liability bad then ceased to exist. Hence, tbe action should be dismissed.